Per Curiam.
Defendant was charged with the offenses of delivery of a controlled substance, MCL 333.7401(2)(a)(iv); MSA 14.15(7401)(2)(a)(iv) and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). Defendant withdrew his original plea of not guilty of delivery of a controlled substance and entered a plea of guilty to that charge. He waived trial by jury, was tried by the court in place of a jury, and was found guilty as charged on the felony-firearm count.
The court sentenced the defendant to serve the mandatory two years in prison on the felony-firearm count followed by a two-year period of probation and costs on the delivery of a controlled substance count. Defendant appeals as of right.
At the time that defendant was convicted, a split existed in the Court of Appeals on whether possession of the firearm used was necessary for a conviction under the felony-firearm statute. This split has since been resolved by the Supreme Court in People v Johnson, 411 Mich 50; 303 NW2d 442 *177(1981). The Court ruled that, in order to convict one of aiding and abetting the commission of a separately charged crime of carrying or having a firearm in one’s possession during the commission of a felony, it must be established that the defendant procured, counselled, aided or abetted or so assisted in obtaining or retaining such possession. People v Johnson, supra, 54.
Under this rule, defendant’s conviction under the felony-firearm statute would be reversed because there was no evidence produced at trial that defendant had assisted in obtaining possession or had assisted in the retaining of possession of the paratrooper-type carbine held by a codefendant during the drug transaction.
Disposition of the instant appeal, then, hinges upon the question of whether Johnson is to be applied retroactively.
Complicating this determination is the fact that the Supreme Court gave no indication whether it intended Johnson to have retroactive or prospective application.
As a general principle, full retroactivity is the rule and prospectivity is the exception. People v Markham, 397 Mich 530, 548; 245 NW2d 41 (1976), (Levin, J., dissenting), People v Bryant, 80 Mich App 428, 435; 264 NW2d 13 (1978), lv den 402 Mich 942 (1978). However, retroactivity may be limited where a balancing of three factors so dictates. The three factors are: (1) the purpose of the new rule, (2) the general reliance upon the old rule, and (3) the effect on the administration of justice of the new rule. See, e.g, Linkletter v Walker, 381 US 618; 85 S Ct 1731; 14 L Ed 2d 601 (1965), People v Hampton, 384 Mich 669; 187 NW2d 404 (1971), People v Markham, supra, People v Kamin, 405 Mich 482; 275 NW2d 777 (1979), *178People v Bryant, supra, People v Reese, 97 Mich App 785; 296 NW2d 172 (1980),
Applying the first factor of Hampton, we find the Court’s purpose in Johnson to be to mend the split which developed within the Court of Appeals concerning application of the felony-firearm statute by providing criteria for determining guilt based on participation not involving actual possession or use of a firearm during the commission of a felony.
Relying on People v Kamin, supra, 494, this Court has indicated that a purpose of clarifying existing law is sufficient for the retroactive application of a rule of law. People v Slager, 105 Mich App 593; 307 NW2d 376 (1981). See, also, People v Szymanski, 102 Mich App 745, 747; 302 NW2d 316 (1981).
The second and third factors of Hampton can be considered together since the extent of reliance on the old rule often determines the effect upon the administration of justice. People v Hampton, supra, People v Taylor, 99 Mich App 613, 616; 299 NW2d 9 (1980).
Where there has been profound reliance on the old rule, the effect of retroactive application of the new rule on the administration of justice could be marked. People v Rich, 397 Mich 399, 403; 245 NW2d 24 (1976). It cannot be said that there has been profound reliance on the old felony-firearm rule. In fact, the old rule consisted of two or more inconsistent applications which led to the Court of Appeals split. In addition, the statute, enacted on January 1, 1977, is a virtual legislative newborn and, as such, has not been the subject of profound reliance.
The Supreme Court in Markham, supra, 547, indicated that the third retroactivity factor focuses *179primarily on the impact on prosecutorial and judicial resources of requiring a large number of retrials. Retroactive application will not burden the courts with an excessive number of retrials. However, in order to insure that retrials remain at a reasonable level, we limit the retroactive application of the new rule to those cases pending on appeal on the date of the Johnson decision. Such application serves a two-fold purpose: it limits the number of felony-firearm cases to be retried, and it provides consistency in the application of the statute in those cases pending on appeal, insuring that this Court’s cases will receive the same disposition that Supreme Court cases have in the past. People v Bryant, supra, 437.
The felony-firearm rule of Johnson, then, meets the three-factor test for retroactivity articulated in Hampton and may be applied only in cases which had raised the issue on appeal when Johnson was decided.
Applying the rule of Johnson in the instant case, defendant’s conviction on the felony-firearm charge is reversed, and the case remanded to the trial court for an evidentiary hearing on the felony-firearm charge consistent with the rule of Johnson.
Reversed and remanded.